Citation Nr: 0908026	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-36 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel






INTRODUCTION

The Veteran had served on active duty in the U.S. Army from 
September 1970 to June 1973, including service in Vietnam 
from March 1972 to September 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which, in pertinent part, denied service connection for 
PTSD and depression.

On his appeal for benefits, the Veteran included claims for 
PTSD and depression.  The RO addressed the issue of service 
connection for PTSD as well as the issue involving service 
connection for other psychiatric disorders.  As per the 
Board's June 2006 remand, the Board has seen fit to re-
characterize the issue on appeal to encompass entitlement to 
service connection for a psychiatric disorder to include 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the delay in adjudicating the 
Veteran's claim, pursuant to the duty to assist, this case 
must be remanded for further development.

In this matter, the Veteran asserts that he has PTSD as a 
result of traumatic experiences in service, including combat 
and non combat experiences in Vietnam.  

These reportedly included guarding a Chinook helicopter with 
bodies still inside until an investigation had been conducted 
to determine the nature and cause of the crash on May 10, 
1972 (while serving in the 1st AIRCAV).  The Veteran's 
service personnel records show that he served with "HHC 1st 
Bn, 7th DAV."  This was corroborated by a U.S. Army and 
Joint Services Records Research Center (JSRRC) search 
conducted in June 2006.  Morning Reports noted that the 
Veteran was assigned to the 1st Bn, 7th Cavalry.  An 
Operational Report - Lessons Learned (OR-LL) of the 3rd 
Brigade, 1st Cavalry division, the higher headquarters of the 
1st Bn, 7th Cavalry, documented that the 1st Bn, 7th Cavalry 
conducted operations in the area north of the Dong Nai River, 
encompassing sections of Tan Uyen and Phu Giao districts 
south of the Song Be River.  These operations encompassed 
support operations, bomb damage assessment, area 
reconnaissance, medical evacuations, and escort for combat 
assaults.

Additional pertinent evidence has been associated with the 
claims folder since the most recent adjudication of the 
veteran's claim by the RO in October 2008.  In  January 2009, 
the Veteran's representative submitted a statement from the 
Veteran providing detailed of his claimed in-service 
stressor.  This included a list of names of individual killed 
in a helicopter accident in May 1972.  Applicable VA 
regulations require that pertinent evidence submitted by the 
appellant must be referred to the agency of original 
jurisdiction for review and preparation of a supplemental 
statement of the case (SSOC) unless this procedural right is 
waived in writing by the appellant.  38 C.F.R. §§ 19.37, 
20.1304(c) (2008).  A review of the claims folder does not 
indicate that any such waiver has been received.  

In addition, the Board notes that a June 2006 JSRRC report 
indicated that further research would be possible following 
the receipt of an incident date and full names of the 
purported casualties, to include unit designations.  The 
January 2009 submission contains the full names, along with 
unit designations, of those who died in a helicopter crash on 
May 10, 1972 in Bien Hoa, South Vietnam.  As such, the JSRRC 
must conduct an additional search to corroborate the 
Veteran's stressor event.  

While the Veteran also claimed exposure to continuous 
"incoming rocket/mortar fire" from the enemy and 
"infiltration of North Vietnamese troops through our wire" 
while standing guard in the watch tower at a Banhaug 
compound, the Veteran has not reported a time frame for these 
incidents, so no further action can be taken at this time.  
It is the Veteran's responsibility to provide enough 
information regarding the date of the claimed stressor 
(preferably, within no more than a 60-day time period for 
each claimed incident).  Until and unless he does so, there 
is nothing further VA can do to research these claimed 
stressors.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should prepare a letter asking 
the U.S. Army and Joint Services Records 
Research Center (JSRRC) to provide any 
available information which might 
corroborate the Veteran's alleged in-
service stressor of guarding a Chinook 
helicopter that had crashed on May 10, 
1972.  

2.  If, and only if, it is determined that 
the veteran participated in combat, or 
that one or more verified stressors exist, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an examination in order to 
ascertain the nature of all psychiatric 
disability present and the proper 
diagnoses thereof, specifically to include 
PTSD. Appropriate psychological testing 
should be accomplished. If PTSD is 
diagnosed, the examiner must specify for 
the record the stressor(s) relied upon to 
support the diagnosis. If a disability 
other than PTSD is diagnosed, the examiner 
should be asked to provide a medical 
opinion as to whether it is at least as 
likely as not that the diagnosed disorder 
is related to service. The report of 
examination should include the complete 
rationale for all opinions expressed. The 
claims folder must be made available to 
the examiner for review.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility." Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it. The examiner should provide a 
complete rationale for any opinion 
provided.

3. After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated. 
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative. After the veteran has had 
an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




